Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 7, 2022. 

Amendments
           Applicant's response and amendments, filed January 7, 2022, is acknowledged. Applicant has cancelled Claims 1-178, 197-203, and 227-228, amended Claims 191-194, 204, 207-208, and 210-212, and added new claims, Claims 229-242. 
	
Election/Restrictions
Applicant has elected without traverse the following species, wherein: 
i) the alternative gene editing system nuclease is a CRISPR/Cas9 gene editing system, as recited in Claims 194, 208, 211, and 225; 
ii) the alternative Cas9 molecule and corresponding SEQ ID NO is SEQ ID NO:123, as recited in Claims 195 and 209; 
iii) the alternative targeted genomic region is chr4: 105269748-105272563, as recited in Claims 180, 223, and 241;
iv) the alternative gRNA targeting domain SEQ ID NO is SEQ ID NO:10149, as recited in Claims 182-183, 233, and 241; 
v) the alternative crRNA SEQ ID NO is SEQ ID NO:50, as recited in Claim 186; 
vi) the alternative tracr SEQ ID NO is SEQ ID NO:53, as recited in Claim 186-188; 
vii) the alternative additional structural gRNA feature is a flagpole comprising the crRNA of SEQ ID NO:50, as recited Claim 184;
viii) the alternative flagpole SEQ ID NO comprises SEQ ID NO:50, as recited in Claim 184; 
ix) the first flagpole extension SEQ ID NO is SEQ ID NO:55 and the second flagpole extension comprises SEQ ID NO:57, as recited in Claim 185;

xi) alternative additional composition structure is AAV6 vector, as recited in Claims 231, and 233-234, said AAV6 vector comprising template nucleic acid SEQ ID NO:126, which encodes a BCMA CAR, as recited in Claims 233 and 242, comprising the amino acid sequence of SEQ ID NO:859, as recited in Claim 242; 
xii) the alternative CAR is a BCMA CAR, as recited in Claims 214, 233 and 242; 
xiii) the alternative CAR SEQ ID NO is SEQ ID NO:859, as recited in Claims 214 and 242; and 
xiv) the alternative gRNA/Cas9 composition is an RNP complex, as recited in Claims 196 and 208.

Claims 179-196, 204-226, and 229-242 are pending.
	Claims 181, 204-206, 212, 217-220, and 224 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 179-180, 182-196, 207-211, 213-216, 221-223, 225-226, and 229-242 are under consideration. 

Priority
This application is a 371 of PCT/US2018/023631 filed on March 21, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/475,024 filed on March 22, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on December 23, 2019, December 16, 2021, and January 7, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claims 195 and 209, the Cas9 molecule comprising the amino acid sequence of SEQ ID NO:123 appears to be free of the prior art.
U.S. Patent 9,999,671 is considered relevant prior art for having disclosed a Streptococcus pyogenes Cas9 molecule comprising an N-terminal SV40 nuclear localization signal (NLS, PKKKRKV) and a C-terminal 6x His tag) that is about 99.5% identical to instant SEQ ID NO:123 (search results available in SCORE). ‘671 is distinguished from instant SEQ ID NO:123 by small amino acid differences at the N- and C- termini, shown below (SEQ ID NO:123 (upper); ‘671 (lower)):
N-terminus
PKKKRKV-DKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLF
||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
PKKKRKVMDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLF 

C-terminus
GAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGDSRADHHHHHH
|||||||||||||||||||||||||||||||||||||||||||||||||    |||||||
GAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGG----DHHHHHH 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

2. 	Claims 215-216, 226, 230, 236, and 241-242 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claims are directed to genetically modified cells, wherein [00742] discloses the cells are genetically modified within a subject, or alternatively wherein [00773] discloses the genetically modified cells are administered to subjects for the treatment of disease, and wherein [00768] discloses the subjects are humans. The cell(s) is/are present or intended to be present in a human being, said cell(s) becoming integrated into the human being and therefore being an inseparable part of the human itself.  The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.  See 1077 O.G. 24, April 21, 1987.
	Amending the claims to recite “isolated cell” would overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claims 180, 223, 225-226, 233, 237, and 241-242 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 180, 223, 233, and 241 recite “according to hg38”. 
The term “according to hg38” in the claims is a relative term which renders the claims indefinite. The term “according to” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discloses genomic locations of human TET2 introns, e.g. Table 3. However, the instant claims reasonably encompass an enormous genus of targeting domains, and the specification fails to disclose those 
Thus, “according to” appears to be an arbitrary and subjective determination. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

4. 	Claims 193 and 229 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 193 recites “no more than about”.
	Claim 229 twice recites the phrase “at least about”.
The metes and bounds of the phrases are unclear because there are two limitations in the phrases: “no more than” or "at least", and "about". The limitation "about" is broad, but not indefinite. Similarly, the limitations “no more” and "at least" are broad, but not indefinite. However, “no more than about” and "at least about" are indefinite because the metes and bounds of limitations cannot be determined. 
The term “about” indicates values below 5%, for example, which necessarily fails to meet the "at least" requirement. Similarly, “about” indicates values above 5%, which necessarily fails to meet the "no more than" requirement.
Appropriate correction is required. 

5. 	Claims 193 and 229 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 193 recites the functional limitation, “wherein the method results in an off-target indel in no more than about 5% of a population of cells”.
Claim 229 recites the functional limitations, “wherein: 
(a) an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells; or
(b) an indel is formed at or near a target sequence complementary to the targeting domain
of the gRNA molecule in at least about 40% of a population of cells.

Either the functional limitations of Claims 193 and 229 are inherent properties that naturally flow from the method steps of Claim 191, or they are not.
To the extent they are inherent properties that naturally flow from the method steps of the independent claim, then the instant claims fail to further limit the independent claim.
The specification fails to disclose a gRNA molecule that is capable of altering a target sequence, yet does NOT also achieve the functional limitations of Claims 193 and 229.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6. 	Claims 193 and 229 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 193 recites the functional limitation, “wherein the method results in an off-target indel in no more than about 5% of a population of cells”.
Claim 229 recites the functional limitations, “wherein: 
(a) an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells; or
(b) an indel is formed at or near a target sequence complementary to the targeting domain
of the gRNA molecule in at least about 40% of a population of cells.

Either the functional limitations of Claims 193 and 229 are inherent properties that naturally flow from the method steps of Claim 191, or they are not.
The claims denote that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not inherent properties that naturally flow from the method steps of the independent claim, then the dependent claims are considered to be indefinite for failing to recite the additional structure(s) and/or additional method step(s) that is/are necessary and sufficient to cause the recited functional language, concordantly and respectively.
The limitations “an off-target indel in no more than about 5% of a population of cells”, “an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”, and “an indel is formed at or near a target sequence complementary to the targeting domain of the gRNA molecule in at least about 40% of a population of cells” merely state functional characteristics without providing any indication about how the functional characteristics are provided, concordantly and respectively. 
The functional characteristics do not follow from (are not inherent properties of) the method step(s) recited in the independent claim, and thus the ordinary artisan would have to guess as to what modification(s) to the method of the independent claim, e.g. what other structure(s) and/or method step(s), are required to provide the functional characteristics.

The specification fails to disclose how to transform or otherwise modify a first gRNA molecule that is incapable of resulting “in an off-target indel in no more than about 5% of a population of cells” into one that necessarily and predictably is now capable of resulting “in an off-target indel in no more than about 5% of a population of cells”. 
The specification fails to disclose a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”, as opposed to a second gRNA molecule that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”. 
The specification fails to disclose how to transform or otherwise modify a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells” into one that that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”. 
The specification fails to disclose a first gRNA molecule that is incapable of resulting “in an indel at or near a target sequence complementary to the targeting domain of the gRNA molecule in at least about 40% of a population of cells”, as opposed to a second gRNA molecule that necessarily and predictably is capable of resulting “in an indel at or near a target sequence complementary to the targeting domain of the gRNA molecule in at least about 40% of a population of cells”. 

	Appropriate correction is required. 

7. 	Claims 191-193 and 229 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 191 recites a method of altering a target sequence of a cell, the method comprising the step of contacting said cell with a guide RNA molecule.
Claim 192 recites a method of reducing or eliminating the expression of at least one isoform of TET2, or a function of TET2 in a cell, the method comprising the step of contacting said cell with a guide RNA molecule.
Claim 193 recites the functional limitation, “wherein the method results in an off-target indel in no more than about 5% of a population of cells”.
Claim 229 recites the functional limitations, “wherein: 
(a) an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells; or
(b) an indel is formed at or near a target sequence complementary to the targeting domain
of the gRNA molecule in at least about 40% of a population of cells.

Claims 191-192 are incomplete, lacking the nuclease, e.g., Cas9 molecule, required to bind the guide RNA molecule so as to molecularly create the alteration of the target sequence. Those of ordinary skill in the art immediately recognize that the gRNA molecule itself does not 
The specification fails to disclose that administration of the gRNA molecule alone is sufficient to predictably alter the target sequence in the host cell (per Claims 191-192), nor achieve the functional limitations of Claims 193 and 229.

Either the functional limitations of Claims 193 and 229 are inherent properties that naturally flow from the method steps of Claim 191, or they are not.
The claims denote that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not inherent properties that naturally flow from the method steps of the independent claim, then the dependent claims are considered to lack adequate written description for failing to recite the additional structure(s) and/or additional method step(s) that is/are necessary and sufficient to cause the recited functional language, concordantly and respectively.
The limitations “an off-target indel in no more than about 5% of a population of cells”, “an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”, and “an indel is formed at or near a target sequence complementary to the targeting domain of the gRNA molecule in at least about 40% of a population of cells” merely state functional characteristics without providing any indication about how the functional characteristics are provided, concordantly and respectively. 
The functional characteristics do not follow from (are not inherent properties of) the method step(s) recited in the independent claim, and thus the ordinary artisan would not know what modification(s) to the method of the independent claim, e.g. what other structure(s) and/or method step(s), are required to provide the functional characteristics.
The specification fails to disclose a first gRNA molecule that is incapable of resulting “in an off-target indel in no more than about 5% of a population of cells”, as opposed to a second gRNA molecule that necessarily and predictably is capable of resulting “in an off-target indel in no more than about 5% of a population of cells”. 

The specification fails to disclose a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”, as opposed to a second gRNA molecule that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”. 
The specification fails to disclose how to transform or otherwise modify a first gRNA molecule that is incapable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells” into one that that necessarily and predictably is capable of “forming an indel at or near the target sequence complementary to the targeting domain of the gRNA molecule, wherein the indel comprises a deletion of 1 to 35 nucleotides and wherein the indel is detected in at least about 5% of a population of cells”. 
The specification fails to disclose a first gRNA molecule that is incapable of resulting “in an indel at or near a target sequence complementary to the targeting domain of the gRNA molecule in at least about 40% of a population of cells”, as opposed to a second gRNA molecule that necessarily and predictably is capable of resulting “in an indel at or near a target sequence complementary to the targeting domain of the gRNA molecule in at least about 40% of a population of cells”. 
The specification fails to disclose how to transform or otherwise modify a first gRNA molecule that is incapable of resulting “in an indel at or near a target sequence complementary to the targeting domain of the gRNA molecule in at least about 40% of a population of cells” into one that necessarily and predictably is now capable of resulting “in an indel at or near a target 
Instant claims reasonably encompass wherein the target cell to be genome edited resides within a subject’s body, said subject being a human or non-human animal. Instant specification fails to disclose genomically modifying target cells in vivo. Rather, working examples are directed to in vitro methods of gene editing. Instant specification fails to disclose a first in vivo method of genome editing that necessarily and predictably achieves the functional properties of Claims 193 and/or 229, as opposed to a second in vivo method of genome editing that does not achieve the functional properties of Claims 193 and/or 229. 
Instant specification fails to disclose how to transform or otherwise modify an in vivo method of genome editing that does not achieve the functional properties of Claims 193 and/or 229 into an in vivo method of genome editing that necessarily and predictably achieves the functional properties of Claims 193 and/or 229. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

8. 	Claims 237-240 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are directed to methods of providing an anti-tumor immunity in a subject having a proliferative disease, e.g. cancer, the method comprising the step of administering an effective amount of a cell whose genome has been edited in a Tet2 gene, thereby reducing or eliminating expression of Tet2 in said cell.
In order for the claimed method to be definite in terms of the metes and bounds of the invention, the claim must recite a structure that provides for the results of the method as claimed in the preamble.

Rather, as per [0043], Applicant’s invention is a cell in which a chimeric antigen receptor has been introduced into the Tet2 locus, whereby the CAR provides the anti-tumor immunity ([00844], “the anti-tumor immunity response elicited by the CAR-modified immune effector cells”). 
Appropriate correction is required.

9. 	Claims 237-240 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to methods of providing an anti-tumor immunity in a subject having a proliferative disease, e.g. cancer, the method comprising the step of administering an effective amount of a cell whose genome has been edited in a Tet2 gene, thereby reducing or eliminating expression of Tet2 in said cell.
Claims 237-240 are incomplete because the recited cells merely lack expression of Tet2. The claims fail to recite the structure that is to provide the “anti-tumor immunity” upon administration to the host subject. 
The claims are broad for encompassing an enormous genus of cells in which the Tet2 locus is modified, reduced or eliminated, whereby said cells may be human or non-human animals [0053]. However, the specification fails to disclose, e.g. rabbit kidney cells, comprising Tet2 inactivation, that are necessarily and predictably able to provide the anti-tumor immunity upon administration to the host subject. Neither the prior art nor the instant specification teach/disclose whereby cells comprising an inactivated Tet2 locus necessarily and predictably “provides anti-tumor immunity” in a subject.
Rather, as per [0043], Applicant’s invention is a cell in which a chimeric antigen receptor has been introduced into the Tet2 locus, whereby the CAR provides the anti-tumor immunity 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

10. 	Claims 237-240 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of providing an anti-tumor immunity in a subject having a proliferative disease, e.g. cancer, the methods comprising the step of administering an effective amount of a cell whose genome has been edited in a Tet2 gene, said cell further comprising a chimeric antigen receptor, thereby reducing or eliminating expression of Tet2 in said cell, does not reasonably provide enablement for providing an anti-tumor immunity in a subject having a proliferative disease, e.g. cancer, the method comprising the step of administering an effective amount of a cell whose genome has been edited in a Tet2 gene, wherein said cell does not comprise any further genetic modification. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not 

The Breadth of the Claims and The Nature of the Invention
The claims are directed to methods of providing an anti-tumor immunity in a subject having a proliferative disease, e.g. cancer, the method comprising the step of administering an effective amount of a cell whose genome has been edited in a Tet2 gene, thereby reducing or eliminating expression of Tet2 in said cell.
Claims 237-240 are incomplete because the recited cells merely lack expression of Tet2. The claims fail to recite the structure that is to provide the “anti-tumor immunity” upon administration to the host subject. 
The claims are broad for encompassing an enormous genus of cells in which the Tet2 locus is modified, reduced or eliminated, whereby said cells may be human or non-human animals [0053]. However, the specification fails to disclose, e.g. rabbit kidney cells, comprising only Tet2 inactivation, that are necessarily and predictably able to provide the anti-tumor immunity upon administration to the host subject. Neither the prior art nor the instant specification teach/disclose whereby cells comprising an inactivated Tet2 locus necessarily and predictably “provides anti-tumor immunity” in a subject.
Rather, as per [0043], Applicant’s invention is a cell in which a chimeric antigen receptor has been introduced into the Tet2 locus, whereby the CAR provides the anti-tumor immunity ([00844], “the anti-tumor immunity response elicited by the CAR-modified immune effector cells”). 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
	Wang et al (Cell 153: 910-918, 2013) is considered relevant prior art for having taught disruption of Tet2 locus in mouse cells using the CRISPR/Cas9 system (Figure 1), and generating mice derived from said cells (Figures 2f, 4). Wang et al fail to teach that the any one or more of the plurality of anatomically distinct cell types present in the genome-edited Tet2 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering immune effector cells comprising a chimeric antigen receptor and inactivated Tet2 locus to necessarily and predictably sufficiently provide anti-tumor immunity to the enormous genus proliferative diseases or conditions, as recited in Claim 240, using cells who have been genetically modified to only comprise an inactivated Tet2 locus and lacking a chimeric antigen receptor. Neither the specification nor the claims provide the required “effective amount” of cells who have been genetically modified to only comprise an inactivated Tet2 locus and lacking a chimeric antigen receptor that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result of providing anti-tumor immunity.
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different BAG3 fragments to necessarily and 
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to methods of providing an anti-tumor immunity in a subject having a proliferative disease, e.g. cancer, the methods comprising the step of administering an effective amount of a cell whose genome has been edited in a Tet2 gene, said cell further comprising a chimeric antigen receptor, thereby reducing or eliminating expression of Tet2 in said cell, is proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11. 	Claim(s) 179-180, 186, 188, 191-193, 207-209, 223, 225-226, 229-230, and 236 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), as evidenced by Jinek et al (Science 337: 816-821, 2012).
	With respect to Claims 179-180, Horii et al is considered relevant prior art for having taught a gRNA directed to the exon 7/intron boundary of mouse Tet1, Tet2, and Tet3 loci (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
With respect to Claim 186, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the crRNA sequence is 100% identical to instant SEQ ID NO:50 (e.g. Figure 5b), and wherein the tracrRNA comprises a sequence that is a portion of the instantly recited SEQ ID NO:53, as shown below: 
SEQ ID NO:53 (tracrRNA; Jinek underlined)
uagcaaguuaaaauaaggcuaguccguuaucaacuugaaaaaguggcaccgagucggugc

	With respect to Claim 188, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the sgRNA molecule comprises a loop disposed 3’ to the targeting domain and 5’ to the tracr, wherein the loop comprises SEQ ID NO:52 (gaaa) (Jinek et al, Figure 5b; “GAAA tetraloop”).
	With respect to Claim 223, Horii et al taught a gene editing system which binds a sequence of a TET2 intron or intron-exon junction at a sequence within a genomic region according to hg38 (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to 
	With respect to Claim 225, Horii et al taught wherein the gene editing system is a CRISPR gene editing system. 
	With respect to Claims 191-192, Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region.
With respect to Claims 193 and 229, as discussed above per 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, such are considered to be inherent properties that naturally flow from the method steps of Claim 191. Nevertheless, Horii et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1) in at least 5% of the cells (pg 6, 10% of the clones screened were complete triple knockouts; pg 11, Tet sgRNAs caused loss-of-function phenotypes at high efficiency (50%)). 
With respect to Claims 226, 230, and 236, Horii et al taught a host cell modified by the gene editing system (e.g. pg 4, “loss-of-function haploid ESCs”).
With respect to Claim 207, Horii et al taught a nucleic acid molecule encoding the gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells).
With respect to Claim 208, Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells).
With respect to Claim 209, Horii et al taught wherein the Cas9 is an active SpCas9 (pg 2).
	Thus, Horii et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. 	Claims 184-189, 191-192, 194-196, 207-210, 225-226, 229-230 and 236 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), as applied to Claims 179-180, 186, 188, 191-193, 207-209, 223, 225-226, 229-230, and 236 above, and in further view of Dang et al (Genome Biology 16: 280, 10 pages, DOI 10.1186/s13059-015-0846-3; 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Horii et al taught a gRNA directed to the exon 7/intron boundary of mouse Tet1, Tet2, and Tet3 loci (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
Horii et al taught sgRNA molecules comprising: 
i) a Tet1, Tet2 or Tet3 targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a loop domain comprising SEQ ID NO:52; and
iv) a tracrRNA comprising a portion of SEQ ID NO:53.
	Horii et al do not teach wherein the sgRNA molecule is modified to further comprise a flagpole extension.  
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 184-185, Dang et al is considered relevant prior art for having taught sgRNA molecules modified to further comprise nucleotide extensions in the crRNA/tracrRNA tetraloop domain, said sgRNA molecules comprising: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Dang et al taught that the crRNA/tracrRNA tetraloop domain extensions increase the knockout efficiency of the sgRNA molecules, as compared to the original sgRNA structure. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the originally described sgRNA molecule to further comprise Applicant’s lexicography of a “flagpole” motif (syn. extensions to the crRNA 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 179-180, Horii et al is considered relevant prior art for having taught a gRNA directed to the exon 7/intron boundary of mouse Tet1, Tet2, and Tet3 loci (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
With respect to Claims 186-187, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the crRNA sequence is 100% identical to instant SEQ ID NO:50 (e.g. Figure 5b), and wherein the tracrRNA comprises a sequence that is a portion of the instantly recited SEQ ID NO:53, as shown below: 
SEQ ID NO:53 (tracrRNA; Jinek underlined)
uagcaaguuaaaauaaggcuaguccguuaucaacuugaaaaaguggcaccgagucggugc
Dang et al taught sgRNA molecules modified to further comprise nucleotide extensions in the crRNA/tracrRNA tetraloop domain, said sgRNA molecules comprising: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 

vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Dang et al taught that the crRNA/tracrRNA tetraloop domain extensions increase the knockout efficiency of the sgRNA molecules, as compared to the original sgRNA structure. 
	With respect to Claims 188-189, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the sgRNA molecule comprises a loop disposed 3’ to the targeting domain and 5’ to the tracr, wherein the loop comprises SEQ ID NO:52 (gaaa) (Jinek et al, Figure 5b; “GAAA tetraloop”).
Dang et al taught wherein the sgRNA molecules comprise: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Instant SEQ ID NO:75 comprises SEQ ID NO:50, SEQ ID NO:52, and SEQ ID NO:53.
	With respect to Claim 223, Horii et al taught a gene editing system which binds a sequence of a TET2 intron or intron-exon junction at a sequence within a genomic region according to hg38 (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
	With respect to Claim 225, Horii et al taught wherein the gene editing system is a CRISPR gene editing system. 
	Dang et al taught wherein the gene editing system is a CRISPR gene editing system. 
With respect to Claims 191-192, Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region.
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule. 
With respect to Claims 193 and 229, as discussed above per 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, such are considered to be inherent properties that naturally flow from the method steps of Claim 191. Nevertheless, Horii et al taught wherein the Tet sgRNAs produce indels of 1-15 nucleotides (Figure 1) in at least 5% of the cells (pg 6, 10% of the clones screened were complete triple knockouts; pg 11, Tet sgRNAs caused loss-of-function phenotypes at high efficiency (50%)). 
Dang et al taught wherein the modified sgRNAs achieve an indel frequency of at least 40% of the cells in the population (Figures 1-3).
With respect to Claims 226, 230, and 236, Horii et al taught a host cell modified by the gene editing system (e.g. pg 4, “loss-of-function haploid ESCs”).
Dang et al taught a host cell modified by the CRISPR/Cas9 gene editing system.
With respect to Claim 207, Horii et al taught a nucleic acid molecule encoding the sgRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells).
Dang et al taught a nucleic acid molecule encoding the sgRNA molecule (pg 8, col. 1, plasmid construction). 
With respect to Claim 208, Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells).
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a sgRNA molecule (pg 8, col. 2, Determining knockout efficiency). 
Dang et al also taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a composition comprising a sgRNA molecule and a Cas9 molecule (pg 9, col. 2, “Cas9 protein was preloaded with…sgRNA”).
With respect to Claims 195 and 209, Horii et al taught wherein the Cas9 is an active SpCas9 (pg 2).
Dang et al taught wherein the Cas9 is an active SpCas9 (pg 8, Methods, e.g. NLS-hSpCas9-NLS).
With respect to Claims 194, 196, and 210, Dang et al taught a composition comprising a sgRNA molecule and a Cas9 molecule (pg 9, col. 2, “Cas9 protein was preloaded with…sgRNA”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

13. 	Claims 190-196, 207-210, 225-226, 229-230, and 234-236 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS) and Dang et al (Genome Biology 16: 280, 10 pages, DOI 10.1186/s13059-015-0846-3; 2015), as applied to Claims 179-180, 184-189, 191-196, 207-210, 223, 225-226, 229-230, and 236 above, and in further view of Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Horii et al nor Dang et al taught wherein the gRNA comprises chemical modifications at the 5’ and/or 3’ termini. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 190, Hendel et al is considered relevant prior art for having taught that sgRNA molecules further modified to comprise three 2’ O-methyl modifications or phosphorothioate modifications at three terminal nucleotides at both the 5’ and 3’ ends (pg 985, col. 2; Figure 1b). Hendel et al taught whereby the chemical modifications enhanced genome editing efficiency (Abstract), stimulating higher levels of homologous recombination than the non-chemically modified sgRNAs (pg 987, col. 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a sgRNA molecule to further comprise three 2’ O-methyl modifications or phosphorothioate modifications at three terminal nucleotides at both the 5’ and/or 3’ ends, as taught by Hendel et al, with a reasonable expectation of success, the artisan being motivated to do so because Hendel et al successfully demonstrated the ability to chemically modify sgRNA molecules to further comprise three 2’ O-methyl modifications or phosphorothioate modifications at three terminal nucleotides at both the 5’ and/or 3’ ends, whereby the chemical modifications enhanced genome editing efficiency, stimulating higher levels of homologous recombination than the non-chemically modified sgRNAs. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 179-180, Horii et al is considered relevant prior art for having taught a gRNA directed to the exon 7/intron boundary of mouse Tet1, Tet2, and Tet3 loci (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
With respect to Claims 186-187, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the crRNA sequence is 100% identical to instant SEQ ID NO:50 (e.g. Figure 5b), and wherein the tracrRNA comprises a sequence that is a portion of the instantly recited SEQ ID NO:53, as shown below: 
SEQ ID NO:53 (tracrRNA; Jinek underlined)
uagcaaguuaaaauaaggcuaguccguuaucaacuugaaaaaguggcaccgagucggugc
Dang et al taught sgRNA molecules modified to further comprise nucleotide extensions in the crRNA/tracrRNA tetraloop domain, said sgRNA molecules comprising: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Dang et al taught that the crRNA/tracrRNA tetraloop domain extensions increase the knockout efficiency of the sgRNA molecules, as compared to the original sgRNA structure. 
	With respect to Claims 188-189, Horii et al cited (pg 6) the use of the sgRNA backbone of Jinek et al (2012), whereby the sgRNA of Jinek et al comprises a crRNA sequence and a tracrRNA sequence (Jinek et al, Figure 5), whereby the sgRNA molecule comprises a loop gaaa) (Jinek et al, Figure 5b; “GAAA tetraloop”).
Dang et al taught wherein the sgRNA molecules comprise: 
i) targeting domain nucleotide sequence; 
ii) crRNA comprising SEQ ID NO:50; 
iii) a first crRNA extension comprising SEQ ID NO:55; 
iv) a second crRNA extension comprising SEQ ID NO:57; 
v) a loop domain comprising SEQ ID NO:52; 
vi) a tracrRNA extension comprising SEQ ID NO:56; 
vii) a tracrRNA comprising SEQ ID NO:53; and 
viii) 6 uracils at the 3’ end (Figure 1a). 
Instant SEQ ID NO:75 comprises SEQ ID NO:50, SEQ ID NO:52, and SEQ ID NO:53.
	With respect to Claim 223, Horii et al taught a gene editing system which binds a sequence of a TET2 intron or intron-exon junction at a sequence within a genomic region according to hg38 (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
	With respect to Claim 225, Horii et al taught wherein the gene editing system is a CRISPR gene editing system. 
	Dang et al taught wherein the gene editing system is a CRISPR gene editing system. 
Hendel et al taught wherein the gene editing system is a CRISPR gene editing system. 
	With respect to Claims 191-192, Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region.
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule. 
Hendel et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a gRNA molecule. 
With respect to Claims 193 and 229, as discussed above per 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, such are considered to be inherent properties that naturally flow 
Dang et al taught wherein the modified sgRNAs achieve an indel frequency of at least 40% of the cells in the population (Figures 1-3).
Hendel et al taught wherein the chemically modified sgRNAs achieve an off-target indel in 5% or less (Supplementary Figure 3, Table 2). Hendel et al also taught wherein the chemically modified sgRNAs achieve an indel frequency of at least 40% of the cells in the population (Figure 1c).
With respect to Claims 226, 230, and 236, Horii et al taught a host cell modified by the gene editing system (e.g. pg 4, “loss-of-function haploid ESCs”).
Dang et al taught a host cell modified by the CRISPR/Cas9 gene editing system.
Hendel et al taught a host cell modified by the CRISPR/Cas9 gene editing system.
With respect to Claim 207, Horii et al taught a nucleic acid molecule encoding the sgRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells).
Dang et al taught a nucleic acid molecule encoding the sgRNA molecule (pg 8, col. 1, plasmid construction). 
Hendel et al taught administering the chemically modified sgRNAs in combination with Cas9 mRNA, or chemically modified sgRNAs complexed with Cas9 protein (thus forming a RNP complex) (Abstract; Methods, nucleofections).
With respect to Claim 208, Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells).
Dang et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a sgRNA molecule (pg 8, col. 2, Determining knockout efficiency). 
Dang et al also taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a composition comprising a sgRNA molecule and 
Hendel et al taught administering the chemically modified sgRNAs in combination with Cas9 mRNA, or chemically modified sgRNAs complexed with Cas9 protein (thus forming a RNP complex) (Abstract; Methods, nucleofections).
With respect to Claims 195 and 209, Horii et al taught wherein the Cas9 is an active SpCas9 (pg 2).
Dang et al taught wherein the Cas9 is an active SpCas9 (pg 8, Methods, e.g. NLS-hSpCas9-NLS).
Hendel et al taught wherein the Cas9 is an active SpCas9 (Methods, SpCas9).
With respect to Claims 194, 196, and 210, Dang et al taught a composition comprising a sgRNA molecule and a Cas9 molecule (pg 9, col. 2, “Cas9 protein was preloaded with…sgRNA”).
Hendel et al taught administering the chemically modified sgRNAs in combination with Cas9 mRNA, or chemically modified sgRNAs complexed with Cas9 protein (thus forming a RNP complex) (Abstract; Methods, nucleofections).
With respect to Claims 234-235, Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

14. 	Claims 180, 182-183, 223, and 241 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Dang et al (Genome Biology 16: 280, 10 pages, DOI 10.1186/s13059-015-0846-3; 2015), and Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015), as applied to Claims 179-180, 184-196, 207-210, 223, 225-226, 229-230, and 234-236 above, and in further view of Montague et al  GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021), CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022), and Ko et al (PNAS 108(35): 14566-14571, 2011). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Horii et al do not teach wherein the Tet2 guide RNA comprises a targeting domain of SEQ ID NO:10149. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 180, 182-183, and 223, Montague et al is considered relevant prior art for having taught that the ordinary artisans had ready access to online web-based tools to select and design guide RNA targeting sequences for CRISPR/Cas gene editing systems, whereby the ease of use and speed of CHOPCHOP make it a valuable tool for genome engineering. 
GenBank NC_000004.12 provides the art-recognized nucleotide sequence of Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600. Using this sequence to query CHOPCHOP, one is immediately presented with five guide RNA targeting domains that overlap or comprise (bold, underlined) instant SEQ ID NO:10149, as shown below, whereby #83 shows the targeting domain of SEQ ID NO:10149 and the adjacent target site PAM motif (tgg).
SEQ ID 10149 (targeting domain)
         ggtcttgtaattggaggcag

CHOPCHOP#17 	aaatggatcggtcttgtaattgg 
#83 	         ggtcttgtaattggaggcagtgg
#179	              tgtaattggaggcagtggtgagg
#144                gtaattggaggcagtggtgaggg
#170                 taattggaggcagtggtgagggg

	Ko et al is considered relevant prior art for editing the Tet2 gene in a mouse genome by inserting LoxP sites into the intron between exons 7-8 and the intron between exons 10-11, 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CRISPR guide RNA targeting domain directed to Tet2 with a second CRISPR guide RNA targeting domain directed to Tet2, i.e. comprising the target sequence of SEQ ID NO:10149, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to try a guide nucleic acid comprising a target nucleotide sequence comprising SEQ ID NO:10149 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
One of ordinary skill in the art immediately recognizes that there is a finite set of Tet2 intron/exon boundaries present, for which each would be reasonably expected to alter, disrupt, reduce, or eliminate expression of the genome-edited Tet2 locus. There is no disclosed element of criticality for any of the Tet2 intron/exon boundaries to be targeted by the gene editing system, and whereby Tet loci have been successfully altered to disrupt, reduce, or eliminate 
One of ordinary skill in the art would also understand how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known Tet2 nucleotide sequences, the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of Tet2 guide RNA target sequences. The number of possible Tet2 guide RNA target sequences from which to choose is neither astronomical nor insurmountable, and it would be only routine experimentation to determine which guide RNA(s) achieve the desired genome alteration in the Tet2 locus.
	Instant Claims 179-180, 182-183, and 223 are directed to an enormous genus of structurally different target domain nucleotide sequences, for which there is no disclosed element of criticality for any of said target domain nucleotide sequences. 
	CHOPCHOP evidences specific target domain embodiments that fall within the broadly claimed genus of target domains, and more specifically, encompass or substantially overlap with instant SEQ ID NO:10149, whereby the each of the embodiments taught by CHOPCHOP are reasonably expected by the ordinary artisan to be predictably capable of directing the Cas9 molecule to the corresponding location within the Tet2 locus so as to predictably achieve alteration, reduction, and/or elimination of Tet2 expression. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 234-235, Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid 
With respect to Claim 241, Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

15. 	Claims 234-235 and 241 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), Dang et al (Genome Biology 16: 280, 10 pages, DOI 10.1186/s13059-015-0846-3; 2015), Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015), Montague et al (Nucleic Acids Research 42(Web Server issue): W401-407, 2014), GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021), CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022), and Ko et al (PNAS 108(35): 14566-14571, 2011), as applied to Claims 179-180, 182-196, 207-210, 223, 225-226, 229-230, 234-236, and 241 above, and in further view of Wang et al (Nucleic Acids Research 44(3): e30, 9 pages, available online November 2, 2015) and Ibarra et al (Molecular Therapy 24(Suppl 1): S301, Abstract 761; May 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 234-235, Wang et al is considered relevant prior art for having taught a method of editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. Wang et al taught that AAV6 has a high tropism for human CD8+ and CD4+ T cells (pg 2, col. 1). 
Ibarra et al is considered relevant prior art for having taught a method of editing the genome of human primary T cells, the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV vector comprising a nucleic acid encoding a chimeric antigen receptor, said nucleic acid being flanked by 5’ and 3’ homology arms, whereupon stable expression of the CAR and antigen-specific activation of the CAR+ T cells is achieved.  

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first template nucleic acid vector, e.g. a plasmid, as taught by Hendel et al, with a second template nucleic acid vector, e.g. an AAV6 vector, as taught by Wang et al and Iberra et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first template nucleic acid vector, e.g. a plasmid, with a second template nucleic acid vector, e.g. an AAV6 vector, in a method of editing the genome of a host cell, e.g. an immune effector cell, because those of ordinary skill in the art previously recognized that AAV vectors encoding the artisan’s chimeric antigen receptor of interest are predictably integrated into the host cell genome at the nuclease target site (Iberra et al), whereby AAV6 vectors have superior tropism to immune effector cells (Wang et al). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the 5’ and 3’ homology arms of a first target site that is cleaved by a site-directed nuclease for the 5’ and 3’ homology arms of a second target site that is cleaved by a site-directed nuclease, i.e. in a Tet2 locus, in a method of editing the genome of a host cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 241, Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
Wang et al taught editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. 

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

16. 	Claims 211, 213-216, 221-222, 231-233, and 237-242 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brogdon et al (U.S. 2016/0046724; published February 18, 2016) in view of Shrikant et al (Immunol. Res. 46: 12-22, 2010), Carty et al (Blood 124, Abstract 203, 2014), Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), GenBank NC_000004.12 (Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600; 2021), CHOPCHOP (chopchop.cbu.uib.no/results/1642721720510.5486/last accessed January 20, 2022), Ko et al (PNAS 108(35): 14566-14571, 2011), and Hendel et al (Nature Biotechnol. 33(9): 985-989, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 213-216, and 242, Brogdon et al is considered relevant prior art for having disclosed modified immune effector cells expressing a chimeric antigen receptor [0061], e.g. a BCMA CAR [0066, 72] comprising an antigen binding domain comprising the amino acid sequence of SEQ ID NO:859 (search results available in SCORE). 
With respect to Claim 211, Brogdon et al disclosed a method of engineering a cell to express a chimeric antigen receptor, the method comprising the steps of introducing into the cell: 
a) a CRISPR/Cas9 gene editing system, and 
b) a template nucleic acid encoding a chimeric antigen receptor [0490, 501, 
wherein the nucleic acid encoding a chimeric antigen receptor is integrated into the genome. 


However, prior to the effective filing date of the instantly claimed invention, Shrikant et al is considered relevant prior art for having taught the necessity to generate memory T-cells, which have the capacity to persist and be more effective in providing long-term immunity (see p. 13, first full paragraph; p. 19, last paragraph). 
Carty et al is considered relevant prior art for having taught that knocking out Tet2 leads to significantly enhanced antigen-specific memory CD8+ T-cells levels following antigen challenge in vivo as compared to the wild type control (Abstract). 

Neither Brogdon et al, Shrikant et al, nor Carty et al teach/disclose the use of CRISPR/Cas9 system to edit the Tet2 intron/exon boundary. However, prior to the effective filing date of the instantly claimed invention, Horii et al is considered relevant prior art for having taught a gRNA directed to the exon 7/intron boundary of mouse Tet1, Tet2, and Tet3 loci (Figure 1). The Examiner interprets the mouse Tet1, Tet2 and/or Tet3 loci to reasonably fulfill “according to hg38”. Table 3 of instant specification evidences that the breadth of Claim 180 encompasses all of the Tet2 introns between exons 1 and 11.
Horii et al taught a method of altering a target sequence of a cell, the method comprising the step of contacting the cell with a CRISPR gene editing system, e.g. a nucleic acid molecule encoding a Cas molecule and a nucleic acid encoding a gRNA molecule that targets a TET2 intron or intron-exon junction at a sequence within a genomic region (pg 3, Transfection of Cells), wherein the Cas9 is an active SpCas9 (pg 2).
GenBank NC_000004.12 provides the art-recognized nucleotide sequence of Homo sapiens Chromosome 4, GRCh38.p13, region 105269700 to 10527600. Using this sequence to query CHOPCHOP, one is immediately presented with five guide RNA targeting domains that overlap or comprise (bold, underlined) instant SEQ ID NO:10149, as shown below, whereby #83 shows the targeting domain of SEQ ID NO:10149 and the adjacent target site PAM motif (tgg).
SEQ ID 10149 (targeting domain)
         ggtcttgtaattggaggcag

#17 	aaatggatcggtcttgtaattgg 
#83 	         ggtcttgtaattggaggcagtgg
#179	              tgtaattggaggcagtggtgagg
#144                gtaattggaggcagtggtgaggg
#170                 taattggaggcagtggtgagggg

Ko et al is considered relevant prior art for editing the Tet2 gene in a mouse genome by inserting LoxP sites into the intron between exons 7-8 and the intron between exons 10-11, whereupon exons 8-10 are subsequently deleted (pg 14566, col. 2, “targeted disruption of the Tet2 gene in mice”).

Hendel et al is considered relevant prior art for having taught a method of genome editing human primary immune effector cells, to wit, human primary T cells (Abstract), using a CRISPR/Cas9 gene editing system, the method comprising the step of introducing into said immune effector cells the chemically modified sgRNAs in combination with Cas9 mRNA, or chemically modified sgRNAs complexed with Cas9 protein (thus forming a RNP complex) (Abstract; Methods, nucleofections).
Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
	Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the BCMA-CAR immune effector cells of Brogdon et al to further comprise an inactivating mutation in Tet2 using CRISPR/Cas9 gene editing system, as per Horii et al, with the reasonable expectation because those of ordinary skill in the art previously recognized that the CRISPR/Cas9 gene editing system functions in primary immune effector cells (Hendel et al). The artisan would be motivated to modify the BCMA-CAR immune effector cells of Brogdon et al to further comprise an inactivating mutation in Tet2 using CRISPR/Cas9 gene editing system because there was an art-recognized need to generate memory T-cells, which have the capacity to persist and be more effective in providing long-term immunity (Shrikant et al), whereby doing so would results in a composition with enhanced anti-cancer activity (Carty et al). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to try a guide nucleic acid comprising a target nucleotide sequence comprising SEQ ID NO:10149 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
One of ordinary skill in the art immediately recognizes that there is a finite set of Tet2 intron/exon boundaries present, for which each would be reasonably expected to alter, disrupt, reduce, or eliminate expression of the genome-edited Tet2 locus. There is no disclosed element of criticality for any of the Tet2 intron/exon boundaries to be targeted by the gene editing system, and whereby Tet loci have been successfully altered to disrupt, reduce, or eliminate expression via editing the intron/exon boundaries for exon 3, 4, or 5 (Wang et al, 2013) or exon 7 (Horii et al), for example.
One of ordinary skill in the art would also understand how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known Tet2 nucleotide sequences, the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of Tet2 guide RNA target sequences. The number of possible Tet2 guide RNA target sequences from which to choose is neither astronomical nor insurmountable, and it would be only routine experimentation to determine which guide RNA(s) achieve the desired genome alteration in the Tet2 locus.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 213, Brogdon et al disclosed modified immune effector cells expressing a chimeric antigen receptor [0061]. 
Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
With respect to Claims 231-232, Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 
With respect to Claims 221 and 237-239, Brogdon et al disclosed a method of providing anti-tumor immunity to a subject, the method comprising the step of administering immune effector cells genetically modified to express a BCMA CAR (e.g. [0637-640, 653, “Therapeutic applications”]. 
With respect to Claims 222 and 240, Brogdon et al disclosed wherein said cancers may be, e.g. chronic lymphocytic leukemia [0668, 682].
With respect to Claim 233, Target site SEQ ID NO:10149 corresponds to nucleotides 931-950 of GenBank NC_000004.12.
SEQ ID NO: 124 (401 nucleotides in length) corresponds to nucleotides 537-937 of GenBank NC_000004.12.
SEQ ID NO: 125 (312 nucleotides in length) corresponds to nucleotides 952-1263 of GenBank NC_000004.12.
Hendel et al taught wherein the 5’ and 3’ homology arms were 800 nucleotides in length (Methods). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
The cited prior art successfully reduced to practice gene editing systems comprising 5’ and 3’ homology arms that comprise at least 800 nucleotides flanking the nuclease target site, being used for the same or similar function/purpose as per the instantly claimed invention, to wit, integrate the artisan’s template nucleic acid of interest at a site-specific nuclease target sequence via homologous recombination. The specification fails to disclose an element of criticality for the instantly recited 5’ homology arm comprising SEQ ID NO: 124, nor instantly recited 3’ homology arm comprising SEQ ID NO: 125. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

17. 	Claims 216, 231-233, and 241-242 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brogdon et al (U.S. 2016/0046724; published February 18, 2016) in view of Shrikant et al (Immunol. Res. 46: 12-22, 2010), Carty et al (Blood 124, Abstract 203, 2014), Horii et al (PeerJ 1:e230; DOI 10.7717/peerj.230; 2013;14 pages; of record in IDS), GenBank  Wang et al (Nucleic Acids Research 44(3): e30, 9 pages, available online November 2, 2015) and Ibarra et al (Molecular Therapy 24(Suppl 1): S301, Abstract 761; May 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Hendel et al taught providing a template (syn. donor) nucleic acid to be introduced into the sgRNA/Cas9-altered target site, said donor nucleic acid being introduced into the edited target site via homologous recombination (Figure 1, legend; Methods, nucleofections, “HR donor plasmid”), wherein the HR donor plasmid (GFP expression cassette) comprises arms of homology 5’ and 3’ of the CRISPR target site, whereby the desired expression cassette flanked by said homology arms is stably integrated upon successful homologous recombination at the targeted locus (pg 987, col. 1). 
Neither Brogdon et al, Horii et al, nor Hendel et al teach/disclose wherein the template nucleic acid is delivered into the host cell via an AAV6 vector. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 231-232, Wang et al is considered relevant prior art for having taught a method of editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. Wang et al taught that AAV6 has a high tropism for human CD8+ and CD4+ T cells (pg 2, col. 1). 
Ibarra et al is considered relevant prior art for having taught a method of editing the genome of human primary T cells, the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV vector comprising a nucleic acid encoding a chimeric antigen receptor, said nucleic acid being flanked by 5’ and 3’ homology 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first template nucleic acid vector, e.g. a plasmid, as taught by Hendel et al, with a second template nucleic acid vector, e.g. an AAV6 vector, as taught by Wang et al and Iberra et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not  An artisan would have been motivated to substitute a first template nucleic acid vector, e.g. a plasmid, with a second template nucleic acid vector, e.g. an AAV6 vector, in a method of editing the genome of a host cell, e.g. an immune effector cell, because those of ordinary skill in the art previously recognized that AAV vectors encoding the artisan’s chimeric antigen receptor of interest are predictably integrated into the host cell genome at the nuclease target site (Iberra et al), whereby AAV6 vectors have superior tropism to immune effector cells (Wang et al). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the 5’ and 3’ homology arms of a first target site that is cleaved by a site-directed nuclease for the 5’ and 3’ homology arms of a second target site that is cleaved by a site-directed nuclease, i.e. in a Tet2 locus, in a method of editing the genome of a host cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art previously recognized the scientific and technical concepts that pairing the site-directed nuclease with the presence of the donor template nucleic acid would predictably integrate the artisan’s donor template nucleic acid into the desired target site cleaved by the site-directed nuclease, integration being achieved via homologous recombination occurring at the flanking 5’ and 3’ homology arms, as successfully demonstrated by Hendel et al, Wang et al, and Iberra et al, and whereby Hendel et al demonstrated replacing the flanking 5’ and 3’ homology arms to correspond to different target sites of interest, e.g. CCR5, IL2RG, and HBB (pg 987, col. 1). Thus, it is considered common sense for the ordinary artisan to recognize and use 5’ and 3’ homology arms that flank the corresponding Tet2 target site that is cleaved by the site-directed CRISPR/Cas9 system.
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 216 and 241-242, Hendel et al taught the target cell is an immune effector cell, to wit, a T cell (Abstract; Methods, nucleofections). 
Wang et al taught editing the genome of human primary T cells (Abstract), the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV6 vector comprising a nucleic acid encoding the artisan’s gene of interest, said nucleic acid being flanked by 5’ and 3’ homology arms (Figure 2a), whereby the template nucleic acid encoding the artisan’s gene of interest is integrated into the site of the double-stranded break via homologous recombination. 
Ibarra et al taught editing the genome of human primary T cells, the method comprising the step of introducing into the primary human T cells a site-directed nuclease and an AAV vector comprising a nucleic acid encoding a chimeric antigen receptor, said nucleic acid being flanked by 5’ and 3’ homology arms, whereupon stable expression of the CAR and antigen-specific activation of the CAR+ T cells is achieved.  
With respect to Claim 233, Target site SEQ ID NO:10149 corresponds to nucleotides 931-950 of GenBank NC_000004.12.
SEQ ID NO: 124 (401 nucleotides in length) corresponds to nucleotides 537-937 of GenBank NC_000004.12.
SEQ ID NO: 125 (312 nucleotides in length) corresponds to nucleotides 952-1263 of GenBank NC_000004.12.
Hendel et al taught wherein the 5’ and 3’ homology arms were 800 nucleotides in length (Methods). 

Thus, it would have been obvious to one of ordinary skill in the art to arrive at a 5’ homology arm comprising SEQ ID NO:124 and a 3’ homology arm comprising SEQ ID NO:125 with a reasonable expectation of success because those of ordinary skill in the art successfully reduced to practice introducing their template nucleic acid molecule of interest into the nuclease target site via 5’ and 3’ homology regions that immediately flank the site-directed nuclease target site. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
The cited prior art successfully reduced to practice gene editing systems comprising 5’ and 3’ homology arms that comprise at least 500, 800, or 1350 nucleotides flanking the nuclease target site, being used for the same or similar function/purpose as per the instantly claimed invention, to wit, integrate the artisan’s template nucleic acid of interest at a site-specific nuclease target sequence via homologous recombination. The specification fails to disclose an element of criticality for the instantly recited 5’ homology arm comprising SEQ ID NO: 124, nor instantly recited 3’ homology arm comprising SEQ ID NO: 125. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18. 	Claims 191-193, 207-211, 213, 215-216, 221-223, 225-226, 229-232, and 234-241 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 38, 40, 70, 77, 79-82, and 84 of copending Application No. 15/760519 (reference  (claim set filed October 25, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of ‘519 are directed to a cell, more specifically immune effector cells, expressing a chimeric antigen receptor, including a BCMA-CAR, said CAR cells further comprising altered, decreased, or eliminated expression of Tet2, whereby Tet2 is modified via a gene editing system, including a CRISPR/Cas9 system directed to a Tet2 intron and/or exon.  
The instant claims are either anticipated by and/or obvious variants of the ‘519 claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19. 	Claims 191-193, 207-211, 213, 215-216, 221-223, 225-226, 229-232, and 234-241 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 44,46, 60, 72, and 101 of copending Application No. 16/496,144 (reference application; U.S. 2020/0087376) (claim set filed March 4, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of ‘144 are directed to a cell, more specifically immune effector cells, expressing a chimeric antigen receptor, including a BCMA-CAR, said CAR cells further comprising altered, decreased, or eliminated expression of Tet2, whereby Tet2 is modified via a gene editing system, including a CRISPR/Cas9 system directed to a Tet2 intron and/or exon.  
The instant claims either anticipate and/or are obvious variants of the ‘144 claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Relevant Prior Art
20. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tang et al (Cell 154: 1370-1379, 2013; co-authors to Wang et al (2013) cited supra) taught the same gRNA target sites of Wang et al, adding integration of a heterologous expression cassette. 

	Qin et al (Genetics 200: 423-430, 2015) taught co-transfection of Cas9 mRNA and 

Conclusion
21. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633